DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the claims to overcome the double patenting rejection provided in the previous office action.

The 112(f) interpretation provided in the previous office action have been withdrawn.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 - 15 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a control unit configured to perform control to, in a case where a second voice instruction for operating the voice input apparatus is input in a fixed period after a first voice instruction for enabling operations by voice on the voice input apparatus is input, execute processing corresponding to the second voice instruction, wherein the control unit, in a case where it is estimated that a predetermined user issued the second voice instruction and the voice input apparatus is in a wake word omission state, executes processing corresponding to the second voice instruction issued by the predetermined user when the second voice instruction is input, and the first voice instruction is not input; in combination with other elements of the claim.
Applicant states in the specification as filed that the specific processing of the amended claim (wake word omission state) is shown according to the application as filed in figures 3, 4A – 4B, 10 along with paragraph 0067.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).


Regarding claims 2 - 13, claims 2 – 13 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 14, the prior art of record fails to teach or fairly suggest performing control to, in a case where a second voice instruction for operating the voice input apparatus is input in a fixed period after a first voice instruction for enabling operations by voice on the voice input apparatus is input, execute processing corresponding to the second voice instruction, wherein, in the controlling, in a case where it is estimated that a predetermined user issued the second voice instruction and the voice input apparatus is in a wake word omission state, processing corresponding to the second voice instruction issued by the predetermined user is executed when the second voice instruction is input, and the first voice instruction is not input; in combination with other elements of the claim.
Applicant states in the specification as filed that the specific processing of the amended claim (wake word omission state) is shown according to the application as filed in figures 3, 4A – 4B, 10 along with paragraph 0067.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).

Regarding independent claim 15, the prior art of record fails to teach or fairly suggest performing control to, in a case where a second voice instruction for operating the voice input apparatus is input in a fixed period after a first voice instruction for enabling operations by voice on the voice input apparatus is input, execute processing corresponding to the second voice instruction, wherein, in the controlling, in a case where it is estimated that a predetermined user issued the second voice instruction and the voice input apparatus is in a wake word omission state, processing corresponding to the second voice instruction issued by the predetermined user is executed when the second voice instruction is input, and the first voice instruction is not input; in combination with other elements of the claim.
Applicant states in the specification as filed that the specific processing of the amended claim (wake word omission state) is shown according to the application as filed in figures 3, 4A – 4B, 10 along with paragraph 0067.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paquier (US PgPub No. 2015/0296294) teaches external moicrophone on phone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
05/05/2022Primary Examiner, Art Unit 2696